Citation Nr: 1224384	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  05-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Entitlement to an increased evaluation for posttraumatic stress disorder (PTSD), rated 50 percent for the period prior to July 22, 2010, and 70 percent for the period thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from October 1966 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  In that rating decision, the RO denied service connection for tinnitus, declined to reopen the claim for service connection for bilateral sensorineural hearing loss because no new and material evidence had been received, and denied a rating in excess of 50 percent for PTSD.  

In February 2010, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the transcript has been associated with the claim folder.  At that time, the Veteran indicated that he wished to withdraw his appeal as to the issue of whether new and material evidence was received to reopen the claim for service connection for bilateral sensorineural hearing loss and the issue of entitlement to service connection for tinnitus.

In April 2010, the Board dismissed the Veteran's claims that he sought to withdraw, and remanded his increased rating claim for PTSD to the RO (via the Appeals Management Center (AMC), for additional development.  The Board instructed the RO/AMC to seek the Veteran's assistance in identifying and obtaining outstanding records of pertinent treatment and to provide him with a new VA psychiatric examination to evaluate the severity of his PTSD.  A review of the record reflects compliance with the Board's April 2010 remand directives, and no further action is required.   

Since the matter has returned to the Board, the Veteran submitted additional evidence directly to the Board.  In the May 2012 informal brief, the Veteran's representative provided a written waiver of consideration of any additional evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.   For the period prior to July 22, 2010, the Veteran's disability due to PTSD was manifested by no more than symptoms of depressed mood, sleep impairment with nightmares, hypervigilance, irritability, anxiety, avoidance behavior, and general social isolation, which caused him difficulty in maintaining effective work and familial relationships.

2.  Since July 22, 2010, the date of a VA psychiatric examination, the Veteran's disability due to PTSD was manifested by no more than occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood.

3.  At no point during the period under appeal does the evidence of record demonstrated that the Veteran's PTSD disability is manifested by total social and occupational impairment, due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation of time or place; and grossly impaired memory loss.


CONCLUSION OF LAW

The criteria for a higher evaluation for PTSD, in excess of 50 percent for the period prior to July 22, 2010, and in excess of 70 percent for the period thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in September 2006 that addressed the notice elements concerning his increased rating claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with psychiatric examinations in November 2004, April 2006, January 2008, and July 2010, in which the examiners addressed the severity of the Veteran's PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the relevant VA examinations, provided in November 2004, April 2006, January 2008, and July 2010, are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and is therefore adequate for adjudication purposes.  See Id. 

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

The RO/AMC has complied with the Board's April 2010 remand of this matter by seeking the Veteran's assistance in identifying and obtaining outstanding treatment records, and providing the Veteran an adequate VA examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  

In February 2010, the Veteran was provided an opportunity to set forth his contentions at a hearing before the undersigned.  The record reflects that at this hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  

Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  In all, the duty to assist has also been fulfilled.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. 
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

Under that formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.   A GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See DSM- IV.  

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  Where there is a question as to which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.    

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks higher evaluations for his PTSD disability.  His disability due to PTSD is currently assigned a 50 percent evaluation for the period prior to July 22, 2010, and thereafter an evaluation of 70 percent.  As explained in more detail below, prior to July 22, 2010, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder are consistent with the criteria reflected by a 50 percent disability rating.  As of July 22, 2010, the date of a VA examination, the record demonstrates the severity of the Veteran's PTSD disability has increased to where it more closely approximates the criteria associated with a 70 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, the currently assigned staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent four VA psychiatric examinations during the course of the period under appeal.  The record also reflects that during this period the Veteran has received therapy and medication to treat the symptomatology associated with his PTSD. 


Prior to July 22, 2010 

The Veteran underwent the first VA psychiatric examination in November 2004 in conjunction with his claim for increased rating for PTSD.  In that examination report, the examiner noted that the Veteran complained of intrusive thoughts, nightmares, irritability, hypervigilance, feeling numb, insomnia, anxiety, and social isolation and withdrawal.  The Veteran describes his signs and symptom as moderately severe, and he attributes the increase in his symptoms of anxiety, difficulty concentrating, and memory problems to his son's deployment to Iraq.  He currently receives counseling and prescribed medication to treat his symptomatology.  Reportedly, the Veteran's inability to work due to his back problems has caused his family financial hardships and added further to his overall deterioration.  The Veteran has been married to his wife for over 37 years, and together, they have three sons.  He provided a past history of alcohol abuse (currently in remission), which he attributed to self-treatment for his symptoms and a way to avoid his problems.  

On mental status examination, the November 2004 VA examiner observed that the Veteran was appropriately dressed and groomed, he was oriented and alert, and he was cooperative and pleasant during the clinical interview.   There was no evidence of any speech, thought process, or memory impairments.  The Veteran appeared mildly to moderately depressed.  He denied any suicidal or homicidal ideations, hallucinations, or delusions.   There was no evidence of inappropriate, ritualistic, or obsessive behaviors.  It was noted that the Veteran had difficulty hearing the examiner's questions, but it was felt that this was due to his hearing loss, and it was not a result of an inability to understand the questions being asked.  The Veteran's insight, judgment, and ability to perform abstract thinking, were evaluated as normal.  The examiner diagnosed the Veteran with PTSD, chronic, and assigned him a GAF scaled score of 45. 

In April 2006, the Veteran was afforded a second VA psychiatric examination in which the severity of his PTSD disability was evaluated.  The examination report shows that the Veteran complained of sleep impairment, depressed mood, irritability, anxiety, feeling tense, intrusive thoughts, decreased motivation and interest, and avoidance of crowds.  Reportedly, the Veteran believes that his increased symptomatology has caused problems with family because of his feelings that "when I am in my mood I want to be left alone."  Mental status examination revealed that the Veteran was oriented and alert, and he was appropriately dressed and groomed for the clinical interviewed.  The VA examiner considered the Veteran's behavior to be normal throughout the interview.  His affect was normal and appropriate to thought content.  His mood was mildly depressed.  He reported impaired impulse control exhibited by unprovoked irritability, but he denied any episodes of violence, even though he fears that he may someday lose control.  His speech and communication were normal.  The Veteran's concentration was considered good.  While he described feeling anxious when in a crowded area, the examiner did not feel that his description demonstrated a history of panic attacks.  There was no evidence of hallucinations or delusions, and he denied any suicidal or homicidal ideations.  His judgment, abstract thinking, and memory were considered within normal limits.  

The April 2006 VA examiner found that the Veteran did have behavioral, social, and affective symptoms attributable to his PTSD.  The examiner assigned the Veteran a GAF scaled score of 48.  The examiner opined that the Veteran had difficulty in establishing and maintaining effective work and social relationships, but his symptomatology had no affect on his ability to perform activities of daily living.  

The third VA psychiatric examination is dated January 2008.  In that examination report, the examiner noted that the Veteran has continued to receive outpatient mental health treatment.  The Veteran complained of depressed mood, hyperviligence, sleep impairment, nightmares, anxiety, difficulty concentrating, irritability, and avoidance of crowds.  The Veteran reported that he did not have any friends outside his family.  It was also noted that the Veteran had been married for almost 40 years and that he described his relationship with his wife as "becoming strained" since their older son has been living with them.  He and wife continue to go out to a movie, church or out to eat.  He also reports feeling anxious because his middle son is working in Iraq as a civilian contractor.  The Veteran reported a past suicide attempt by overdose in 1985, but he denied any attempts since then.  Reportedly, the Veteran has restarted drinking alcohol once a week, and he believes that he has restarted as a way to cope with increased symptoms.  

On mental status examination, the January 2008 VA examiner observed that the Veteran was alert and oriented, his insight and judgment were adequate, and his thought process was logical and goal directed.  The examiner observed that the Veteran appeared to be uncomfortable during the interview, and he often provided brief answers to questions.  His mood was anxious and his affect was constricted.  The Veteran denied any suicidal or homicidal ideations, but he reported having occasional thoughts that "maybe it would be better off if I were dead."  There was no evidence of impaired speech, memory problems, or hallucination or delusions.  The examiner assigned the Veteran a GAF scale sore of 55.  The examiner noted that since his last examination, the Veteran has experienced increased worry and anger associated with the Iraq War and his inability to work.  He finds it difficult to distract himself from his PTSD symptoms.  VA examiner opined that the Veteran's PTSD symptomatology affects his quality of life and his social functioning.  

A review of the Veteran's VA and Vet Center treatment records during this period shows that the Veteran complained of a depressed mood, sleep impairment, irritability, and withdrawal from others.  The Veteran denied any suicidal ideations, but he reported that his PTSD symptomatology caused him to be depressed.  The Veteran was prescribed medication to treat his symptomatology.  He has been assigned a GAF scale score ranging between 48 and 60 throughout the period prior to July 22, 2010.  

Collectively, the medical evidence dated prior to July 22, 2010 reflects that the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood, irritability, impaired concentration, sleeping impairment, nightmares, and difficulty in maintaining effective work and social relationships.  In addition, the April 2006 VA examiner assessed the Veteran's PTSD disability as resulting in moderate social and functional impairment.  He was assigned him a GAF scaled score ranging between 45 and 60, which is also indicative of moderate to serious symptomatology.  These symptoms most nearly approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.  

At no point during the period prior to July 22, 2010, does the Veteran's overall PTSD symptomatology approximate the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Board notes that the Veteran reported that he experiences suicidal thoughts - such that he feels that he would be better off dead, but he has expressed no intent to act upon those thoughts.  There was also no evidence of any speech or thought process impairment.

The objective medical findings recorded during the period prior July 22, 2010 more closely approximates the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion.  The Board places greatest probative weight on the lay and medical evidence that showed the Veteran's ability to maintain his long term employment in a technical occupation.  Accordingly, an increased disability rating in excess of 50 percent is not warranted for the period prior to July 22, 2010.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Since July 22, 2010

The Veteran testified during the February 2010 Board hearing that his disability due to PTSD had worsened since his last VA examination in January 2008.  While the Veteran reported an increase in symptomatology associated with impaired impulse control and poor personal hygiene, none of the objective medical evidence of record demonstrates a worsening in the severity of his PTSD disability until the last and most recent VA psychiatric examination on July 22, 2010.  

The July 2010 examination report shows that the Veteran complained of chronic, severe symptoms associated with his PTSD, manifested by sleep impairment, nightmares, difficulty concentrating, depressed mood, frustration, and isolation from others.  It was noted that he reported increased stress, which aggravated his PTSD disability, related to his son, daughter-in-law, and grandson living with him.  He felt that he was unable to be alone in his own house.  He denied having any friends, and reports that he isolates himself from others, though he goes to church regularly for services.  The examiner noted that the Veteran reported that if it were not for his wife, he would be "a bum" because he did not like to bathe or change his cloths.  He denied any history of suicidal attempts, but reported having occasional suicidal thoughts.  

On mental status examination, the July 2010 VA examiner observed that the Veteran was cooperative and appropriately dressed and groomed during the clinical interview.  He had a full affect, but his mood was anxious and dysphoric.  He reported experiencing fleeting visual hallucination, but denied any persistent hallucination or delusions.  There was evidence of impaired thought process and moderate memory impairment.   He described experiencing panic attacks once a week that would last up to thirty minutes.  The Veteran's insight and judgment were adequate, and his impulse control was evaluated as normal.  The Veteran was assigned a GAF scaled score of 50.  The examiner opined that the Veteran's PTSD disability causes him deficiencies in the areas of thinking, family relationships, and mood. 

The record shows that for the period since July 22, 2010, the nature and extent of the Veteran's symptomatology had increased and it best approximates the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.
Collectively, the aforementioned medical evidence from that period reflects that the Veteran's PTSD disability was manifested by intrusive thoughts, nightmares, social withdrawal, depressed mood, sleep impairment, irritability, anxiety, weekly panic attacks, memory problems, and occasional visual hallucinations.  Moreover, the July 2010 VA examiner found that the Veteran's PTSD disability resulted in social and occupational impairment that involved deficiencies in most areas, including in the areas of familial relations, thinking, and mood.  In addition, during the Veteran has described his PTSD disability as resulting in severe impairment.  These symptoms are directly consistent with the criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point during the period under appeal has the evidence demonstrated that the Veteran's PTSD is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Although the Veteran reports that he would not bathe or change his cloths if it were not for his wife's intervention, the Veteran has never exhibited an inability to maintain minimal personal hygiene.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  At no point during the entire period under appeal was the Veteran assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty functioning at work and in social situations with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, for the period prior to July 22, 2010, the Veteran's symptomatology is consistent with a 50 percent disability rating, and since then, his disability equally approximates the criteria associated with a 70 percent disability rating.  Higher evaluations are not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue has resulted in a unique disability that is not addressed by the rating criteria for mental health disabilities.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2011).

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to his PTSD disability.  While the Veteran has been retired from his employment since 2001, he has not attributed the reason for his retirement to his PTSD disability.  Rather, during the July 2010 VA examination, the Veteran clearly stated that he retired from his employment as a warehouse worker in 2001 because of medical problems associated with his lumbar spine.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for the residual scars, it is inapplicable in this case.




ORDER

An increased evaluation for PTSD, in excess of 50 percent for the period prior to July 22, 2010, and in excess of 70 percent for the period thereafter, is denied. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


